Citation Nr: 0833163	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  08-01 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for lumbar 
disc disease, post-operative lumbar laminectomy, and, if so, 
whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.   
The veteran's DD Form 214 shows that he is the recipient of 
the Purple Heart and the Combat Infantryman Badge.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in August 2007, a statement of the 
case was issued in November 2007, and a substantive appeal 
was received in January 2008.  The veteran testified at a 
hearing before the RO in October 2007.  The veteran testified 
at a hearing before the Board in July 2008.  


FINDINGS OF FACT

1.  An unappealed RO rating decision in January 1979 denied 
entitlement to service connection for back disability, 
chronic lumbar strain.

2. In June 2006, the veteran filed a request to reopen his 
claim of service connection for a back disability. 

3.  Additional evidence received since the January 1979 RO 
decision is new to the record, relates to an unestablished 
fact necessary to substantiate the merits of the claim of 
service connection, and raises a reasonable possibility of 
substantiating the claim.

4.  The most competent and probative evidence does not 
demonstrate that the veteran has a back disability that is 
causally related to service.  



CONCLUSIONS OF LAW

1.  The January 1979 rating decision denying service 
connection for back disability, chronic lumbar strain, is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2007).

2.  New and material evidence has been received since the 
January 1979 denial, and the claim of entitlement to service 
connection for back disability, including lumbar disc 
disease, post-operative lumbar laminectomy is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  A back disability was not incurred in or aggravated by 
service.   38 U.S.C.A. 
§§ 1110, 5100- 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in September 2006.  Additionally, in September 2006, 
the veteran was provided with notice of the types of evidence 
necessary to establish a disability rating and the type of 
evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the veteran's service medical 
records and post-service VA and private medical records.  The 
evidence of record also contains several VA examinations.  
The examination reports obtained are fully adequate and 
contain sufficient information to decide the issue on appeal.  
See Massey v. Brown, 7 Vet. App. 204 (1994).  The veteran and 
his representative have not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.  

New and Material Evidence Criteria & Analysis

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  
Following receipt of a notice of a timely disagreement, the 
RO is to issue a statement of the case.  38 C.F.R. § 19.26.  
A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).

The provisions of 38 C.F.R. § 3.156 (which defines "new and 
material evidence") were changed for claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2004)).  The appellant's 
application to reopen his claim was filed after August 29, 
2001 (it was filed in June 2006); consequently, the current 
version of § 3.156 applies.  38 C.F.R. § 3.156(a) provides as 
follows:

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Appeals for Veterans Claims (Court) held that to 
reopen a previously and finally disallowed claim, there must 
be new and material evidence presented or secured since the 
time that the claim was finally denied on any basis.  
Additionally, evidence considered to be new and material 
sufficient to reopen a claim should be evidence that tends to 
prove the merits of the claim that was the specified basis 
for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.

If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

By rating decision in January 1979, the RO denied service 
connection for chronic back disability, lumbar strain.  The 
veteran did not file an appeal; thus, the RO decision is 
final.  38 U.S.C.A. § 7105.  In June 2006, the veteran filed 
a claim to reopen entitlement to service connection for a 
back disability.  The evidence that must be considered in 
determining whether new and material evidence has been 
submitted in this case is that evidence added to the record 
since the issuance of the RO decision in January 1979.  

The Board notes here that the RO determined that new and 
material evidence was received to reopen the claim.  However, 
regardless of the RO's determination as to whether new and 
material evidence was received to reopen the claim, the Board 
is not bound by that determination and must nevertheless 
consider whether new and material evidence has been received.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The RO 
proceeded to decide the issue on the merits, and the veteran 
was duly notified.  Accordingly, there is no due process 
problem with the Board proceeding on the merits at this time.  
Curry v. Brown, 7 Vet. App. 59, 67 (1994). 

At the time of the January 1979 decision, the veteran's 
service medical records, private medical records, VA 
outpatient treatment records, and a December 1968 VA 
examination were on file.  The veteran underwent an x-ray of 
the lumbosacral spine.  The December 1968 VA examination x-
ray findings revealed a normal lumbosacral spine.  

Evidence received since the January 1979 decision denying 
service connection is new and material.  Specifically, since 
the prior denial, private medical records and a December 2006 
VA examination diagnosed a back disability and an undated 
private medical opinion (received in June 2006) reflects that 
the veteran's symptoms of back pain are related to service.  
The new evidence bears directly and substantially upon the 
specific matter under consideration, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim of service connection.  The claim, 
therefore, is reopened.  38 U.S.C.A. § 5108. 

Service Connection Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran's DD Form 214 shows that a list of his wounds 
during service included "torn ligaments, left back (20 Sep 
67)."  Service medical records dated in August 1967 reflect 
that the veteran was assessed with a lumbar muscle spasm.  A 
Report of Medical Examination dated in April 1968 for 
separation purposes reflects that the veteran's spine and 
other musculoskeletal were clinically evaluated as normal.  

The veteran underwent a VA examination in December 1968.  He 
underwent an x-ray examination of the lumbar spine.  X-ray 
findings revealed a normal lumbar spine.  The pertinent 
diagnosis was no residuals of back injury.  

Private medical records from Dr. L.J.T. dated in December 
1978 reflect a diagnosis of chronic lumbar strain- old 
fractures of transverse processes.  An undated record 
(received in June 2006) reflects that Dr. L.J.T. stated that 
he reviewed the 1966 to 1967 military records supplied that 
relate to the veteran's back injury and its subsequent 
symptoms and treatment.  Dr. L.J.T. stated that the records 
revealed the symptoms to be both significant and persistent.  
Dr. L.J.T. found that the records document a persistence and 
recurrence of symptoms for more than a year.  Dr. L.J.T. 
stated that there was no history or documentation of any 
previous complaints of symptoms of back pain prior to the 
original injury in 1966 in Vietnam.  For these reason, Dr. 
L.J.T. opined that the current and long standing symptoms of 
back pain are related to and subsequent to the original 
injury occurring in 1966.  Dr. L.J.T.  stated that the 
veteran's symptoms and those treatments required since that 
time would have their origin and cause in the 1966 injury.  
In January 1982, the veteran underwent a lumbar laminectomy 
at L-4-5 and L-5 S-1 on left with disc excision partial at L-
4-5 and L-5 S-1 and bony decompression of L-5 and S-1 nerve 
root with excision of anterior medial pedicle and 
foraminotomy at both levels.  Dr. L.J.T. diagnosed disc 
disease of the lower lumbar spine.  In September 1986, the 
veteran underwent a lumbar laminectomy at L3-L4, left side 
with fairly generous resection of the upper portion of the 
lamina at L4 and excision of several free fragments from the 
posterior aspect of L4 with exploration of the disc space and 
removal of loose disc fragments.  Dr. L.J.T. diagnosed a 
ruptured disc, L3-L4, left side with free fragment.  

Private medical records from Dr. J.S.L. dated in October 1996 
reflect that the veteran underwent an MRI of the lumbar 
spine.  MRI findings revealed a large left herniated nucleus 
pulposus at L5-S1 with compression and displacement of the 
left S1 nerve root and mild spinal stenosis at L3-4 and L4-5, 
greater at the latter level.  

Private medical records from Dr. M.S. dated in December 1996 
reflect that the veteran underwent a redo microdiskectomy, 
L5-S1, left.  Dr. M.S. diagnosed recurrent L5-S1, left sided 
disc herniation.  

Private medical records from Dr. B.G. dated in February 1998 
reflect that the veteran underwent a decompression 
laminectomy L4 to sacrum left side, foraminotomy of L5 and S1 
nerve roots and resection of recurrent herniated disc L5-S1 
left side.  Dr. B.G. diagnosed recurrent herniated disc L5-S1 
left side with segmental spinal stenosis L4-5.  

The veteran underwent a VA examination in December 2006.  He 
reported back strains and sprains in the 1960's, including a 
back injury from an explosion.  He stated that he had 
multiple operations on the back starting in the 1980's.  He 
claimed to have persistent low back pain.  He reported 
aching, pain, soreness, tenderness, stiffness, and limited 
endurance.  He stated that repetitive bending, lifting, and 
use bothered it.  

Upon physical examination, the veteran had a well-healed 
scar.  There was a little bit of lost lordosis.  The veteran 
had painful motion, muscle tenderness, and muscle spasms over 
the lumbar spine.  The examiner diagnosed post-operative 
lumbar laminectomy for lumbar disc disease.  The examiner 
opined that any relationship of his current postoperative 
back to his injuries in the service is speculative.  

The Board notes first that the absence of any medical 
evidence of a back disability between the in-service injury 
in 1967 and 1978 constitutes negative evidence tending to 
disprove the claim that the veteran developed a back 
disability as a result of service.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  
The lack of any evidence of continuing back disability for 
over 11 years between the injury in service and the evidence 
showing a back disability is itself evidence which tends to 
show that no back disability was incurred as a result of 
service.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The trier of fact should consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Thus, when 
appropriate, the Board may consider the absence of evidence 
when engaging in a fact finding role.

Second, the "absence" of evidence or "negative" evidence 
of any back disability during service in this case is 
supported by affirmative evidence, consisting of the April 
1968 separation examination report which included a finding 
of normal spine and other musculoskeletal.  The Board notes 
that the veteran injured his back in service in 1967.  
However, the clinically normal spinal findings upon 
separation are significant in that it demonstrates that 
trained military medical personnel were of the opinion that 
no back disability was present at that time.  The Board views 
the examination report as competent evidence that there was 
no back disability at that time.  

Finally, the Board believes it significant that the December 
2006 medical examiner opined that any relationship of the 
veteran's current postoperative back to his injuries in the 
service is speculative.  This opinion is entitled to 
considerable weight and is competent evidence regarding 
causation of the disability at issue.

The Board has considered the opinion received in June 2006 by 
Dr. L.J.T. that the veteran's symptoms of back pain are due 
to the original injury occurring in 1966.  However, the Board 
notes that pain alone, without a diagnosed or identifiable 
underlying malady or condition does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  There was no identified disability annotated in that 
opinion.  Moreover, Dr. L.J.T. stated that he reviewed the 
1966 to 1967 military records.  However, service medical 
records reflect that the veteran injured his back in 1967, 
and Dr. L.J.T. reported that the injury occurred in 1966.  
Additionally, this doctor (unlike the VA doctor) did not have 
access to, nor could he provide a discussion of, other 
relevant medical evidence contained in the claims file, such 
as the absence of findings of injury residuals on VA 
examination in 1968, for example.  The Board finds that Dr. 
L.J.T.'s undated opinion is of diminished probative value for 
all these reasons.

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

As noted above, greater probative value must be accorded the 
December 2006 VA examiner's opinion.  Prior to making the 
final diagnosis and opinion as to etiology, this examiner 
specifically noted that the claims file was reviewed.  
Additionally, there was discussion of the findings within the 
documents of record.  Following a physical examination and 
consideration of the past medical history and claims file, 
the examiner concluded that a relationship between service 
injury and current back disability was speculative.  This 
examiner had a much broader foundation on which to come to 
conclusions reached, versus the private medical examiner.  As 
such, the findings of the VA examiner, who had a full 
longitudinal record to review, are of greater probative 
value.  Unfortunately, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102.       

Finally, the Board has considered the veteran's own lay 
statements as well as those of his service buddy to the 
effect that his back disability is causally related to his 
injury in service.  Their description is very detailed and 
accepted.  See Washington v. Nicholson, 19 Vet App 362 
(2005), citing Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) 
(holding that lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within 
the realm of the witness' personal knowledge).  Nevertheless, 
it is noted that neither has been shown to have the medical 
expertise necessary to render an opinion as to medical 
diagnosis or causation of current disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

The Board notes that the veteran's service records indicate 
that he was awarded the Combat Infantryman Badge, which 
denotes combat.  Therefore, the veteran is entitled to the 
application of 38 U.S.C.A. § 1154(b).  Section 1154(b), 
applicable to combat veterans, only serves to lighten the 
evidentiary requirement for showing service incurrence of an 
injury or disease; it does not lighten the evidentiary 
requirements for proving a claim via competent evidence 
demonstrating present disability or a nexus between present 
disability and some remote injury or disease of active 
service.  See Caluza v. Brown, 7 Vet. App. 498, 507 (1995); 
Cohen (Douglas) v. Brown, 10 Vet. App. 128, 138 (1997) 
("[s]ection 1154(b) provides a factual basis upon which a 
determination can be made that a particular disease or injury 
was incurred or aggravated in service but not a basis to link 
etiologically the condition in service to the current 
condition").  As discussed above, the most competent and 
probative medical evidence does not link current back 
disability to service.  Thus, service connection must be 
denied.  

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision for the issue adjudicated by this decision.  38 
U.S.C.A. § 5107(b).


ORDER

The claim of service connection for lumbar disc disease, 
post-operative lumbar laminectomy is reopened, but 
entitlement to service connection for lumbar disc disease, 
post-operative lumbar laminectomy is not warranted.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


